                                                                                      Case 2:21-cv-01069-GMN-DJA Document 14
                                                                                                                          13 Filed 08/23/21
                                                                                                                                   08/20/21 Page 1 of 2



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: (702) 382-2101
                                                                                  4   Facsimile: (702) 382-8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Attorneys for First Savings Bank
                                                                                  6

                                                                                  7

                                                                                  8                            UNITED STATES DISTRICT COURT
                                                                                  9                                        DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                       CHRISTINE PICCOLO,                                   Case No.: 2:21-cv-01069-GMN-DJA
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                              Plaintiff,
                                                Las Veg as, NV 89106-4614




                                                                                 12                                                         STIPULATION AND ORDER TO EXTEND
                                                                                       v.                                                   DEADLINE TO RESPOND TO
                                                      702.382.2101




                                                                                 13                                                         COMPLAINT
                                                                                       EXPERIAN INFORMATION
                                                                                 14    SOLUTIONS, INC.; WELLS FARGO                         (First Request)
                                                                                       BANK, N.A.; LENDING CLUB CORP;
                                                                                 15    and FIRST SAVINGS BANK,

                                                                                 16                   Defendants.

                                                                                 17

                                                                                 18                                             STIPULATION

                                                                                 19           Plaintiff Christine Piccolo (“Plaintiff”), by and through her counsel of record, Michael

                                                                                 20   Kind, Esq., of Kind Law, and George Haines, Esq., of Freedom Law Firm, and, Defendant First

                                                                                 21   Savings Bank (“FSB”), by and through its counsel of record, Patrick J. Reilly, Esq., of the law firm

                                                                                 22   of Brownstein Hyatt Farber Schreck, LLP, hereby stipulate and agree as follows:

                                                                                 23           1.     On June 7, 2021, Plaintiff filed her Complaint For Damages (the “Complaint”).

                                                                                 24           2.     On or about August 4, 2021, Plaintiff served a copy of the Complaint on FSB.

                                                                                 25           3.     The current deadline for FSB to respond to Plaintiff’s Complaint is August 25, 2021.

                                                                                 26           4.     Plaintiff has agreed to grant an extension for FSB to answer, or otherwise respond

                                                                                 27   to, the Complaint, to allow the parties to investigate the matter and discuss potential resolution.

                                                                                 28           5.     FSB shall have up to, and including, September 24, 2021, in which to answer or
                                                                                                                                        1

                                                                                      23032606.1
                                                                                      Case 2:21-cv-01069-GMN-DJA Document 14
                                                                                                                          13 Filed 08/23/21
                                                                                                                                   08/20/21 Page 2 of 2



                                                                                  1   otherwise plead in response to Plaintiff’s Complaint.

                                                                                  2           6.     This stipulation is brought in good faith by all parties and not for purposes of delay.

                                                                                  3   This extension will not result in any undue delay in the administration of this case.

                                                                                  4           7.     This is the first request for extension of time requested by the parties with respect to

                                                                                  5   responding to the Complaint.

                                                                                  6    DATED this 20th day of August, 2021.                 DATED this 20th day of August, 2021.
                                                                                  7
                                                                                      /s/Patrick J. Reilly                                  /s/ Michael Kind
                                                                                  8   Patrick J. Reilly, Esq.                               Michael Kind, Esq.
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK                       KIND LAW
                                                                                  9   100 North City Parkway, Suite 1600                    8860 S. Maryland Parkway, Suite 106
                                                                                      Las Vegas, NV 89106                                   Las Vegas, NV 89123
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                       Attorneys for First Savings Bank
                                                                                 11                                                         George Haines, Esq.
                                            100 North City Parkway, Suite 1600




                                                                                                                                            Gerardo Avalos, Esq.
                                                Las Veg as, NV 89106-4614




                                                                                 12                                                         FREEDOM LAW FIRM
                                                                                                                                            8985 S. Eastern Avenue, Suite 350
                                                      702.382.2101




                                                                                 13                                                         Las Vegas, NV 89123

                                                                                 14                                                         Attorneys for Christine Piccolo
                                                                                 15
                                                                                                                                     ORDER
                                                                                 16
                                                                                                                                     IT IS SO ORDERED.
                                                                                 17

                                                                                 18                                                  ____________________________________
                                                                                                                                     UNITED
                                                                                                                                     Daniel J.STATES
                                                                                                                                               AlbregtsDISTRICT JUDGE
                                                                                 19                                                  United States Magistrate Judge
                                                                                                                                     Dated: ________________________
                                                                                 20                                                  DATED: August 23, 2021
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                                                                        2

                                                                                      23032606.1
